Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.

Election/Restrictions
With respect to the claim amendments filed 08/07/2022, claims 21-24 and 48-51 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/20/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The Amendment filed 07/19/2022 has been entered. Claims 1, 3, 11, 12, 17, 19-24, and 43, 45-51 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed 05/20/2022.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of radiation sources” of claim 48 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Functional limitations are emphasized in italics hereinafter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 48 recites “a plurality of radiation sources, each for providing the radiation to a respective one of the single mode monofibre waveguides”. The disclosure only discloses a single light source (See Fig. 1; page 37). The newly added claim limitation is subject matter that was not disclosed in the original disclosure, therefore the newly added claim limitation is new matter. Thus, the new limitation of claim 48 contain new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 48, claim 48 recites the limitation “processor is further configured…” in the third paragraph. Since a processor is established in claim 21, it is unclear if the processor of claim 48 is the same or different from the processor of claim 21. 
Regarding claim 49, claim 49 recites the limitation, “the processor identifying the presence of the analyte in dependence on: i)…; ii)”, which is unclear. Is the dependence on both i) AND ii)? Or is the dependence on either i) OR ii)?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 11, 12, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerbacher (EP 2905606 A1) in view of Boersma et al. (US 20170138862 A1).
Regarding claim 1, Feuerbacher teaches a sensor for use in detecting an analyte (abstract), the sensor comprising:
a single mode monofibre waveguide for propagating radiation (Fig. 1, element 1; Fig. 1 shows a waveguide structure is capable of propagating a single light mode, i.e. the single light beam shown in Fig. 1);
and a reactive film (9) comprising a porous material, comprising a metal-organic framework (paragraph [0012] teaches the biosensor 9 comprises metal-organic framework, wherein one of ordinary skill in the art would appreciate that metal-organic frameworks are porous), disposed at a distal end of the monofibre waveguide (Fig. 1); 
a first interface between the distal end of the fibre and the reactive film (interpreted as the interface between core 2 and the reactive film 9 towards the distal end 6) capable of generating a first reflection in the single mode monofibre waveguide of the radiation propagated in the single mode monofibre waveguide; and 
a second interface between the reactive film and an ambient environment (interpreted as the interface between the reactive film 9 and the ambient environment at the distal end 6) capable of generating a second, different reflection in the single mode monofibre waveguide of the radiation propagated in the single mode monofibre waveguide.
Feuerbacher fails explicitly teach wherein the porous material is a nanoporous material.
Boersma teaches a sensor for detecting a chemical substance comprising an optical waveguide provided with a nanoporous coating (abstract; Fig. 1). Boersma teaches nanoporous materials for coating waveguides include metal organic frameworks and zeolites (paragraphs [0057]-[0058]), which are effective at adsorption of a chemical of interest (paragraph [0059]). Boersma teaches the sensor has high sensitivity (paragraphs [0132] and [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuerbacher to incorporate the teachings of Boersma to provide the porous material being a nanoporous material. Doing so would utilize known metal-organic framework materials in the field of waveguides, as taught by Boersma, which would have a reasonable expectation of successfully coating the end of a waveguide to effectively adsorb an analyte of interest, thus improving detecting an analyte.
Note that the functional recitations that describe the sensor, the single mode monofibre waveguide, the first interface, and the second interface are given patentable weight to the extent which effects the structure of the claimed sensor. The prior art structure is capable of performing these functional limitations. 
Regarding claim 3, Feuerbacher in view of Boersma further teach wherein the nanoporous material comprises one or more of: pores, wherein the pores are less than 100 nm in diameter (Boersma, paragraph [0057]); a polymer (Feuerbacher, paragraph [0012], “MIP”); a polymer of intrinsic microporosity (Feuerbacher, paragraph [0012], “MIP”).
Regarding claim 11, Feuerbacher in view of Boersma fail to explicitly teach wherein the nanoporous material comprises a hybrid inorganic-organic material and is a metal-organic framework.
Boersma teaches the nanoporous sensor material are metal-organic frameworks that are coordination compounds with a hybrid inorganic-organic framework, which are suitable for their good adsorption properties (paragraph [0072]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuerbacher in view of Boersma to further incorporate the teachings of Boersma to provide the nanoporous material comprises a hybrid inorganic-organic material and is a metal-organic framework. Doing so would utilize known metal-organic framework materials, as taught by Boersma, which would have a reasonable expectation of improving adsorption and therefore detection of an analyte.
Regarding claim 12, Feuerbacher in view of Boersma fail to explicitly teach wherein the nanoporous material is one or more of: crystalline or polycrystalline or amorphous; provided as a plurality of nano-objects having an average particle size of less than 1000 nm; provided as a plurality of nano-objects having an average particle size of less than 200 nm; provided as a plurality of nano-objects having an average particle size of less than 80 nm; and a flexible nanoporous material. 
Boersma teaches zeolites, which are crystalline, and metal organic frameworks are preferred nanoporous materials, wherein good results have been achieved with zeolites (paragraph [0058]). Boersma teaches the nanoporous material is a flexible nanoporous material (paragraph [0059] teaches the material can swell, shrink, stretch, or contract without causing any significant temperature change to function isothermally). Boersma teaches that increasing or decreasing temperatures during sensing can be destructive (paragraph [0008]). Boersma teaches the nanoporous material may be present in combination with another nanoporous material, such as particles, wherein the nanoporous material can comprises a plurality of nano-objects with a size of between 10 nm to 100 micrometers (paragraphs [0084]-[0085]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuerbacher in view of Boersma to incorporate the teachings of Boersma to provide wherein the nanoporous material is one or more of: crystalline or polycrystalline or amorphous; and a flexible nanoporous material. Doing so would utilize preferred nanoporous materials, as taught by Boersma, which would have a reasonable expectation of successfully having good results to detect an analyte. Furthermore, doing so would allow for the material to be able to swell, shrink, stretch, or contract without causing any significant temperature change to function isothermally, thus improving detection of an analyte.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuerbacher in view of Boersma to incorporate the teachings of Boersma to provide wherein the nanoporous material is one or more of: provided as a plurality of nano-objects having an average particle size of less than 1000 nm; provided as a plurality of nano-objects having an average particle size of less than 200 nm; and provided as a plurality of nano-objects having an average particle size of less than 80 nm. It would have been obvious to choose a plurality of nano-objects with a size less than 1000, 200, or 80 nm from a finite number of identified, predictable solutions for sizes of nano-objects (Boersma, paragraphs [0084]-[0085] teaches particle sizes from 10 nm to 100 micrometers), i.e., it would have been obvious to try the specific nano-object sizes to optimize detection of an analyte.
Regarding claim 43, Feuerbacher in view of Boersma teach wherein the single mode fibre waveguide is capable of generating interference between a first coherent reflection at the first interface and a second coherent reflection at the second interface (paragraphs [0010]-[0011]).
Note that the functional recitations that describe sensor are given patentable weight to the extent which effects the structure of the claimed sensor. The prior art structure is capable of performing the intended use. Please see MPEP 2114.
Regarding claim 44, Feuerbacher in view of Boersma teach wherein a first reflection is at an interface between the distal end of the fibre and the reactive film, and in a second reflection is at an interface between the reactive film and an ambient environment.
Note that the functional recitations that describe sensor are given patentable weight to the extent which effects the structure of the claimed sensor. The prior art structure is capable of performing the intended use. Please see MPEP 2114.
Regarding claim 45, Feuerbacher in view of Boersma further teach wherein the refractive index of the reactive film is capable of changing in the presence of the analyte (Feuerbacher, paragraph [0006] teaches measuring a change of the refraction index which is modified by the amount of target substance).
Regarding claim 46, Feuerbacher in view of Boersma further teach wherein the nanoporous material is a flexible nanoporous material wherein the nanoporous material is flexible (Boersma, paragraph [0059] teaches the material can swell, shrink, stretch, or contract, i.e. flexible).
Regarding claim 47, Feuerbacher in view of Boersma further teach wherein the thickness of the reactive film is capable of changing in the presence of the analyte (Boersma, paragraph [0059] teaches the material can swell, shrink, stretch, or contract in the presence of an analyte).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Feuerbacher in view of Boersma as applied to claim 46 above, and further in view of Garcia et al. (US 20170113205 A1).
Regarding claim 17, modified Feuerbacher fails to explicitly teach wherein the nanoporous material has a Young's modulus less than 10 GPa or less than 1 GPa.
Garcia teaches nanoporous metal-organic frameworks comprising crystallites (abstract). Garcia teaches a metal-organic framework comprising ZIF-8 structure, which has industrial applications of detecting analytes (paragraph [0116]). Garcia teaches that the ZIF-8 structure can replace zeolites (paragraph [0116]). Garcia teaches the metal-organic framework is nanoporous (paragraph [0020]). Garcia teaches the nanoporous material is flexible and has a Young’s modulus less than 10 GPa (paragraph [0116] and Fig. 14 teaches the material is robust and may be subjected to mechanical stress, wherein the elastic modulus is less than 10 GPa).
Since Garcia teaches nanoporous metal-organic frameworks for detecting analytes, similar to Feuerbacher in view of Boersma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Feuerbacher to further incorporate the teachings of Garcia to provide wherein the nanoporous material has a Young's modulus less than 10 GPa or less than 1 GPa. Doing so would improve the robustness of the nanoporous material.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerbacher in view of Boersma as applied to claim 46 above, and further in view of Alhamami et al. (Alhamami et al., “A Review on Breathing Behaviors of Metal-Organic-Frameworks (MOFs) for Gas Adsorption”, 2014, Materials, 7(4), 3198-3250).
Regarding claim 19, modified Feuerbacher fails to explicitly teach wherein the flexible nanoporous material comprises a unit cell, and wherein a dimension of the unit cell upon ingress of the analyte into the nanoporous material changes by one of: at least 2%, at least 5%, at least 10%, at least 20%, or at least 30%.
Alhamami teaches a review of metal organic frameworks as analyte detectors (abstract; page 3199, section 1). Alhamami teaches that metal organic frameworks are porous materials that possess framework flexibility and tunable pore sizes (abstract). Alhamami teaches that pores of molecular organic frameworks enlarges or shrinks when external stimuli are applied or removed, such as analytes (page 3199, section 1). Alhamami teaches a first example wherein a unit cell volume of a metal organic framework changed by 2.3% after interaction of an analyte and a second example wherein a unit cell volume contraction of 6.6%-8.2% was observed after interaction with an analyte (page 3202, third paragraph). Alhamami teaches a reversible expansion and contraction of a unit cell of a metal organic framework (Fig. 5). Alhamami teaches that the reversible expansion and contraction of unit cells is known as “breathing” (page 3205, first paragraph), which have gained intense research attention in applications of analyte adsorption (page 3238, section 7).
Since Alhamami teaches metal-organic frameworks to detect analytes, similar to modified Feuerbacher, and Alhamami teaches that the breathing characteristics of metal-organic frameworks have gained intense research attention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Feuerbacher to incorporate the teachings of Alhamami to provide wherein the flexible nanoporous material comprises a unit cell, and wherein a dimension of the unit cell upon ingress of the analyte into the nanoporous material is capable of changing by at least 2%. Doing so would utilize known metal-organic frameworks that exhibit breathability (as taught by Alhamami) and would allowing the material to swell, shrink, stretch, or contract, without causing any significant temperature change to function isothermally, and to be detectable by an optical detection unit.
Regarding claim 20, modified Feuerbacher fails to explicitly teach wherein the flexible nanoporous material comprises a pore, and wherein a volume of the pore upon ingress of the analyte into the nanoporous material is capable of increasing by one of: at least 10%, at least 20%, at least 50%, at least 100%, at least 200%, or at least 300%.
Alhamami teaches a review of metal organic frameworks as analyte detectors (abstract; page 3199, section 1). Alhamami teaches that metal organic frameworks are porous materials that possess framework flexibility and tunable pore sizes (abstract). Alhamami teaches that pores of molecular organic frameworks enlarges or shrinks when external stimuli are applied or removed, such as analytes (page 3199, section 1). Alhamami teaches an example where a metal organic framework experienced a huge volume contraction of 25%-35% when an analyte was removed (page 3204, first paragraph, which implies that the volume increases when an analyte is introduced since Fig. 5 teaches a reversible expansion and contraction of a unit cell of a metal organic framework). Alhamami teaches that the reversible expansion and contraction of unit cells is known as “breathing” (page 3205, first paragraph), which have gained intense research attention in applications of analyte adsorption (page 3238, section 7).
Since Alhamami teaches metal-organic frameworks to detect analytes, similar to modified Feuerbacher, and Alhamami teaches that the breathing characteristics of metal-organic frameworks have gained intense research attention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Feuerbacher to incorporate the teachings of Alhamami to provide wherein the flexible nanoporous material comprises a pore, and wherein a volume of the pore upon ingress of the analyte into the nanoporous material is capable of increasing by at least 10%. Doing so would utilize known metal-organic frameworks that exhibit breathability (as taught by Alhamami) and would allowing the material to swell, shrink, stretch, or contract, without causing any significant temperature change to function isothermally, and to be detectable by an optical detection unit (as taught by Boersma).

Claims 21, 49, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerbacher in view of Boersma as applied to claim 1 above, and further in view of Chen (US 5804453 A).
Regarding claim 21, Feuerbacher in view of Boersma teach an apparatus for detecting an analyte in a medium (see above claim 1), the apparatus comprising: 
the sensor of claim 1 (see above claim 1); 
a radiation source (Feuerbacher, Fig. 1, light source 5) capable of providing the radiation to the single mode monofibre waveguide; and
a radiation detector (7) capable of detecting the radiation reflected from the first and second interfaces (paragraphs [0010]-[0011]).
While Feuerbacher teaches measuring light reflected from a boundary to sense a target substance (paragraphs [0010]-[0011]), Feuerbacher in view of Boersma fail to teach a processor for comparing the radiation reflected from the first interface with the radiation detected from the second interface, to identify presence of the analyte.
Chen teaches a single mode fiber optic bioprobe comprising an immobilized biolayer to determine a concentration of a substance (abstract; Figs 7a-7b). Chen teaches measuring concentration of a substance by detecting a first light beam reflected from an interface between the distal end surface of a fiber optic section and a reagent layer, and a second light beam reflected from an interface between the reagent layer and a sample solution, reflected from the distal end of the fiber optic probe (column 6, lines 46-66). Chen teaches detecting an interference pattern formed by the first and second light beams and determining whether the substance is present based on whether a shift occurs (column 6, lines 63-66). Chen teaches a processor that includes a periodic signal generator, a phase tracker, and a computer, wherein the computer determines a phase difference between the phases of a first and second periodic signals and determines the concentration of the substance (column 7, line 64 – column 8, line 8; claim 12). 
	Since Chen teaches a single mode monofibre waveguide with a reactive film at the end of the waveguide, similar to Feuerbacher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuerbacher in view of Boersma to incorporate the teachings of Chen to provide a processor for comparing the radiation reflected from the first interface with the radiation detected from the second interface, to identify presence of the analyte. Doing so would utilize known structures and computer processes, as taught by Chen, which would have a reasonable expectation of successfully determining the presence of an analyte, thus improving analysis of the analyte.
Regarding claim 49, while Boersma teaches the material can swell, shrink, stretch, or contract in the presence of an analyte (paragraph [0059]), modified Feuerbacher fails to teach wherein the nanoporous material is flexible, the processor identifying the presence of the analyte is dependence on: i) the comparison of the radiation reflected from the first interface with the radiation detected from the second interface, to identify a change in refractive index of the nanoporous material; ii) a change in the thickness of the flexible nanoporous material.
Boersma teaches zeolites, which are crystalline, and metal organic frameworks are preferred nanoporous materials, wherein good results have been achieved with zeolites (paragraph [0058]). Boersma teaches the nanoporous material is a flexible nanoporous material (paragraph [0059] teaches the material can swell, shrink, stretch, or contract without causing any significant temperature change to function isothermally). Boersma teaches that increasing or decreasing temperatures during sensing can be destructive (paragraph [0008]). Boersma teaches the nanoporous material may be present in combination with another nanoporous material, such as particles, wherein the nanoporous material can comprises a plurality of nano-objects with a size of between 10 nm to 100 micrometers (paragraphs [0084]-[0085]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Feuerbacher to further incorporate the teachings of Boersma to provide wherein the nanoporous material is flexible. Doing so would utilize preferred nanoporous materials, as taught by Boersma, which would have a reasonable expectation of successfully having good results to detect an analyte. Furthermore, doing so would allow for the material to be able to swell, shrink, stretch, or contract without causing any significant temperature change to function isothermally, thus improving detection of an analyte.
Chen teaches measuring concentration of a substance by detecting a first light beam reflected from an interface between the distal end surface of a fiber optic section and a reagent layer, and a second light beam reflected from an interface between the reagent layer and a sample solution, reflected from the distal end of the fiber optic probe (column 6, lines 46-66). Chen teaches detecting an interference pattern formed by the first and second light beams and determining whether the substance is present based on whether a shift occurs (column 6, lines 63-66). Chen teaches a processor that includes a periodic signal generator, a phase tracker, and a computer, wherein the computer determines a phase difference between the phases of a first and second periodic signals and determines the concentration of the substance (column 7, line 64 – column 8, line 8; claim 12). Chen teaches the interfaces comprises a first and second index of refraction (column 9, lines 25-39). Chen teaches based on phase difference from exposed surface of the reagent, a thickness of the reagent layer can be determined (9, lines 40-56); wherein the thickness will be a function of concentration of antibodies in a sample (column 9, lines 56-59).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Feuerbacher to further incorporate the teachings of Chen to the processor identifying the presence of the analyte is dependence on: i) the comparison of the radiation reflected from the first interface with the radiation detected from the second interface, to identify a change in refractive index of the nanoporous material; ii) a change in the thickness of the flexible nanoporous material. Doing so would utilize known computer processes, as taught by Chen, which would have a reasonable expectation of successfully determining the presence and concentration of an analyte, thus improving analysis of the analyte.
Regarding claim 50, modified Feuerbacher fails to teach wherein the nanoporous material is flexible.
Boersma teaches zeolites, which are crystalline, and metal organic frameworks are preferred nanoporous materials, wherein good results have been achieved with zeolites (paragraph [0058]). Boersma teaches the nanoporous material is a flexible nanoporous material (paragraph [0059] teaches the material can swell, shrink, stretch, or contract without causing any significant temperature change to function isothermally). Boersma teaches that increasing or decreasing temperatures during sensing can be destructive (paragraph [0008]). Boersma teaches the nanoporous material may be present in combination with another nanoporous material, such as particles, wherein the nanoporous material can comprises a plurality of nano-objects with a size of between 10 nm to 100 micrometers (paragraphs [0084]-[0085]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuerbacher in view of Boersma to incorporate the teachings of Boersma to provide wherein the nanoporous material is flexible. Doing so would utilize preferred nanoporous materials, as taught by Boersma, which would have a reasonable expectation of successfully having good results to detect an analyte. Furthermore, doing so would allow for the material to be able to swell, shrink, stretch, or contract without causing any significant temperature change to function isothermally, thus improving detection of an analyte.
Regarding claim 51, note that “the medium” is not positively recited structurally and is interpreted as a functional limitation of the claimed apparatus. Thus, the apparatus of modified Feuerbacher is capable of detecting an analyte in a medium, wherein the medium is a gaseous medium (Boersma teaches the sensor may be used to detect an analyte in a liquid or gas phase).
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Note that the language does not further structurally limit the device.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerbacher in view of Boersma and Chen as applied to claim 21 above, and further in view of Ramsden et al. (US 20090185169 A1).
Regarding claim 22, while Feuerbacher teaches an input signal and an output signal (Fig. 1 teaches an input signal from element 5 and output signal towards element 7) and a common channel (Fig. 1, element 2), modified Feuerbacher fails to teach the apparatus comprising a circulator or a Y-splitter having an input channel, an output channel and a common channel, wherein the input channel provides an input signal from the radiation source to the common channel, and the common channel provides the reflected radiation as an output signal to the output channel.
Ramsden teaches an apparatus for determining a parameter of a sample comprising a monofibre waveguide having a distal end coated with a film (abstract; Fig. 2). Ramsden teaches the apparatus comprising a Y-splitter (Fig. 2, element 3a-3c) having an input channel (interpreted as the channel from the light source to the fibre-optic sensor), an output channel and a common channel (interpreted as the area of the fibre-optic where the input and output channels join), wherein the input channel provides an input signal from the radiation source to the common channel, and the common channel provides the reflected radiation as an output signal to the output channel (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Feuerbacher to incorporate the teachings of Ramsden to provide the apparatus comprising a circulator or a Y-splitter having an input channel, an output channel and a common channel, wherein the input channel provides an input signal from the radiation source to the common channel, and the common channel provides the reflected radiation as an output signal to the output channel. Doing so would utilize known structures of monofibre sensors, as taught by Ramsden, which would have a reasonable expectation of successfully allowing a signal to travel to and from the sensor for proper functioning and analysis of a signal.
Regarding claim 23, Feuerbacher further teaches wherein the radiation source is configured to provide visible light or infrared (paragraph [0028]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Feuerbacher in view of Boersma, Chen, and Ramsden as applied to claim 23 above, and further in view of Karu (Karu, “LIGHT COHERENCE Is this Property Important for Photomedicine?”, 2011, Institute of Laser and Information Technologies [online]).
Regarding claim 24, while Feuerbacher teaches a light source that emits a specific wavelength (paragraph [0009]), Boersma teaches the nanoporous material thickness at least 1 micrometers and 50 micrometers or less (paragraph [0090]), and Ramsden teaches a light source is an LED light source (claim 12), modified Feuerbacher fail to explicitly teach wherein a coherence length of the radiation source is greater than a thickness of the reactive film 
Karu teaches that coherent light may have beneficial effects (abstract) and can relate to waveguide propagation effects (page 10). Karu teaches an example that an LED has a coherence length of around 60 micrometers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Feuerbacher to incorporate the teachings of Karu to provide wherein a coherence length of the radiation source (e.g. LED, as taught by Ramsden) is greater than a thickness of the reactive film (at least 1 micrometers, as taught by Boersma). Doing so would utilize known light sources in the art of waveguides, as taught by Ramsden and Karu, which would have a reasonable expectation of successfully providing light to the apparatus.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Feuerbacher in view of Boersma and Chen as applied to claim 21 above, and further in view of Ramsden et al. (US 20090185169 A1).
Regarding claim 48, modified Feuerbacher teaches an apparatus according to claim 21 for detecting an analyte in a medium. Modified Feuerbacher fails to teach
a plurality of sensors according to claim 1, each comprising a single mode monofibre waveguide, a reactive film, a first interface, and a second interface; 
a plurality of radiation sources, each for providing the radiation to a respective one of the single mode monofibre waveguides;
a plurality of radiation detectors for detecting the radiation reflected from the first and second interfaces in each respective single mode monofibre waveguide; and 
the processor is further configured for receiving the radiation reflected from each of the first and second interfaces in each of the sensors for comparing the radiation reflected from each single mode monofibre waveguide to identify presence of the analyte.
Ramsden teaches an apparatus for determining a parameter of a sample comprising a monofibre waveguide having a distal end coated with a film (abstract; Fig. 2). Ramsden teaches a plurality of sensors (Fig. 2), each comprising a single mode monofibre waveguide (3a, 3b, 3c), a reactive film, a first interface, and a second interface (Fig. 2; paragraph [0021] teach the fiber optic sensors have a film coating on the sensor ends); a plurality of radiation sources (Fig. 2, light sources 1a, 1b, 1c), each for providing the radiation to a respective one of the single mode monofibre waveguides; a plurality of radiation detectors (Fig. 2, photodetector 5a, 5b, 5c) for detecting the radiation reflected from the first and second interfaces in each respective single mode monofibre waveguide; and  a processor (7) is further configured for receiving the radiation reflected from each of the first and second interfaces in each of the sensors for comparing the radiation reflected from each single mode monofibre waveguide to identify presence of the analyte (paragraphs [0018], [0036]-[0037]). Ramsden teaches wherein one sensor is a reference sensor (claim 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Feuerbacher to incorporate the teachings of Ramsden to provide a plurality of sensors according to claim 1, each comprising a single mode monofibre waveguide, a reactive film, a first interface, and a second interface; a plurality of radiation sources, each for providing the radiation to a respective one of the single mode monofibre waveguides; a plurality of radiation detectors for detecting the radiation reflected from the first and second interfaces in each respective single mode monofibre waveguide; and the processor is further configured for receiving the radiation reflected from each of the first and second interfaces in each of the sensors for comparing the radiation reflected from each single mode monofibre waveguide to identify presence of the analyte. Doing so would utilize known structures as taught by Ramsden, which would have a reasonable expectation of successfully analyzing a target analyte. Furthermore, one of ordinary skill in the art would be motivated to arrive at the claimed invention in view of modified Feuerbacher and Ramsden to improve noise and measurement errors due by using of a plurality of sensors, radiation sources, and radiation detectors.

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the prior art fails to disclose “structure and physical features which create two distinct reflections with the single mode monofibre waveguide” (see page 10 of Remarks), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Feuerbacher teaches a first interface between the distal end of the fibre and the reactive film (interpreted as the interface between core 2 and the reactive film 9 towards the distal end 6) capable of generating a first reflection in the single mode monofibre waveguide of the radiation propagated in the single mode monofibre waveguide; and a second interface between the reactive film and an ambient environment (interpreted as the interface between the reactive film 9 and the ambient environment at the distal end 6) capable of generating a second, different reflection in the single mode monofibre waveguide of the radiation propagated in the single mode monofibre waveguide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hjelme et al. (US 20060227330 A1) teaches a chemical sensing probe comprising an optical fiber (abstract), wherein the probe comprises a chemically sensitive material that exhibits a change in volume and/or change in refractive index in the presence of a given chemical (abstract). Hjelme teaches  measuring three separate interference spectra, wherein an interference pattern could be used with a first and/or second pattern to improve the measurement accuracy by reducing inherent measurement uncertainty (paragraph [0114])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798            

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797